Earl Warren: Number 439, Jackson D. Magenau, Administrator of the Deceased of Norman Ormsbee, Jr., Deceased, Petitioner, versus Aetna Freight Lines, Inc. Mr. Shniderman you may proceed.
Harry L. Shniderman: The jury awarded petitioner $76,400. The trial court refused to set the verdict aside. The Court of Appeals reversed on the ground that the Pennsylvania Workmen's Compensation Act provided the exclusive remedy. In reversing, the Court of Appeals relied on Pennsylvania state practice as to the functions of these reforms by a court and jury in determining whether there was an employment relationship covered by the Compensation Act. This procedure was in conflict with Byrd versus Blue Ridge Rural Electric Cooperative Inc., and therefore we maintain that the jury verdict should be reinstated. The petitioner brought this suit as administrator on behalf of Norman Ormsbee Jr.'s widow and three children. Ormsbee, a young man of 20, had been killed while riding on a truck owned by a man named Fidler. Fidler had leased the truck complete with driver to the respondent. The driver Schroyer had picked up a load of steel and had proceeded on what was to have been a 350-mile journey. Because of a combination of very unusual circumstances, what was to have been a 20-hour trip was protracted for a seven day period, at which time Schroyer had not yet reached his destination. Among other things Schroyer had encountered grave mechanical difficulty with the truck, and so he asked petitioner's decedent, Ormsbee, whom he had casually met in a tavern to accompany him for the balance of the trip in exchange for a promised payment of $25. Now it was contrary to the policy of both, Fidler the lessor, and the respondent to permit anyone to ride on the truck other than the driver. Ormsbee had training as a mechanic, which might have been of help in the event of the feared breakdown of the truck, but the truck crashed about five hours after Ormsbee joined Schroyer and both men were killed. The brakes of the truck were extremely defective. The evidence establishes that this defective condition resulted from the wanton negligence of the respondent. The law of Pennsylvania is that a defendant is liable to a trespasser only for wanton negligence. But if Ormsbee was properly present on the truck, by virtue of the emergency, the respondent would be liable even for ordinary negligence. The respondent vigorously contended that Ormsbee was a mere trespasser. Because of the doubt as to Ormsbee's right to be on the truck, the jury was asked to answer four special interrogatories, as well as to return a general verdict. The jury found that there had been wanton negligence. It also found in answer to interrogatory number one, that Ormsbee was properly present on the truck, which meant that recovery could be had even for ordinary negligence. Thus the jury found in fact that Ormsbee was not a trespasser. Now the precise issues tried were not framed exclusively by the compliant and answer. They were elaborated on both sides at pre-trial, as is pointed out in the record at page 208 A of the trial judge's opinion. Now as a result of this elaboration of the issues, there evolved respondent's alternative affirmative defense, that this cause of action was barred by the Compensation Act. Now this suit is barred by the Pennsylvania Workmen's Compensation Act only if two circumstances are both present. First this suit is not barred unless Ormsbee was the employee of respondent, rather than say of Fidler. Second, even if Ormsbee was the employee of the respondent, this suit would not be barred if the employment was, in the words of the statute, casual and not in the regular course of the respondent's business. Such temporary employees are simply not covered by the Compensation Act. Now the respondent did not seek a jury determination of either of these two questions as to Ormsbee's employment status, although both had to be resolved in its favor in order to establish what it concedes is an affirmative defense. The trial court stated to counsel before submitting interrogatory number one that he was purposely refraining from asking the jury to decide the employee issue, which he considered one for the Court. This is what the trial court stated at page 169 A of the record in commenting on interrogatory number one. You notice there I refrain from saying just what his status is. I don't think it is necessary to have the jury find whether he was employed or not. I think that is a question for the law, we might have to look at that afterwards, it depends on what you think of it.
Speaker: What page is that on?
Harry L. Shniderman: 169 A of the record Mr. Justice. The respondent asked of a judge for a binding instruction, that if the jury found that an emergency existed, which justified Schroyer in hiring an assistant, the verdict must be for the respondent. The respondent thus tried to have the Court bind the jury without instructing the jury to consider or decide whose employee Ormsbee was or whether the employment was in the regular course of the respondent's business. When this request for a binding instruction was refused, the respondent made no effort to obtain an instruction which would have permitted the jury rather than the Court to determine the employment status question. Since this is important it should be stressed that the jury was never asked to consider whether Ormsbee was respondent's employee? Further the respondent made no request that the statutory language, regular course of business ever be presented to the hearing of the jury. Finally, the judge was not asked to present to the jury any language equivalent to regular course of business, such as the language that has been developed in the Pennsylvania decisions and which was quoted by the Court below.
Speaker: Do you agree that under Pennsylvania law these issues were not for the jury?
Harry L. Shniderman: There is support for what was done in this case, yes.
Speaker: Under Pennsylvania law?
Harry L. Shniderman: Under Pennsylvania law.
Speaker: Their claim is here that notwithstanding the Pennsylvania practice (Inaudible)
Harry L. Shniderman: As decided by the Byrd case of the last session of this Court.
Speaker: (Inaudible)
Harry L. Shniderman: Yes.
Charles E. Whittaker: Mr. Shniderman, do you contend that the conclusion as to whether Ormsbee was an employee was for the jury or just the finding of facts from which that conclusion of law would follow?
Harry L. Shniderman: The drawing of the necessary inferences from the facts is a function for the jury, not the conclusion of law, but Your Honor the question of labeling the proper drawing of inferences, which is a jury function, cannot be assumed by the Court by calling it a conclusion of law or a question of law.
Charles E. Whittaker: I understood that here, under interrogatory number one, the Court asked the jury under the -- this follows, under the evidence in this case, do you find that an unforeseen contingency arose which made it reasonably necessary for the protection of the defendant's interests, that the driver Charles Schroyer engaged the decedent Ormsbee to accompany him for the reminder of the trip and the jury answered yes. Now is that not right?
Harry L. Shniderman: The jury thus found that Ormsbee was not a trespasser.
Charles E. Whittaker: Well --
Harry L. Shniderman: The jury was not asked to consider or decide the employee question. The Court at page 169 A of the record expressed that to be his intent. There is nothing in the interrogatory which deals with regular course of business or which determines these employee questions.
Charles E. Whittaker: Now that, you maybe all correct in this, but it is -- that's a matter of argument. It is true or is it not that the jury found the facts by answering yes submitted in question, interrogatory number one.
Harry L. Shniderman: They found that he was properly present on the truck, yes Your Honor.
William J. Brennan, Jr.: Mr. Shniderman what Workmen's Compensation Act (Inaudible) for this respondent (Inaudible)
Harry L. Shniderman: No it would not.
William J. Brennan, Jr.: As I understand you in answer to Justice Harlan the question of whether Ormsbee was (Inaudible) Pennsylvania cases --
Harry L. Shniderman: The drawing of these inferences as to whether or not the Workman's Compensation Act is a defense seems to be there is support in the Pennsylvania cases for what was done so clearly in this case. We are not arguing that this Court was wrong, that the two courts below were wrong in their application of Pennsylvania practice. If of course they were wrong that would simply make the error more grievous.
William J. Brennan, Jr.: That is not purport of my inquiry?
Harry L. Shniderman: I see.
William J. Brennan, Jr.: My fault, what I was trying to get at is this, if there is an issue in the case whether Ormsbee is an employee of Fidler or of the respondent, if this case were tried in the Pennsylvania courts by whom would that issue be determined?
Harry L. Shniderman: Well first of all if there was -- this Pennsylvania practice was largely derived -- is largely as far as I can see derived from practice before the compensation board itself, where the compensation board might make a finding on that specific point. If it arose in a negligence case, it is conceivable that this issue as to -- which presents a direct conflict, based on a conflict of testimony could be put to the jury. But it certainly was not here and generally seems to be just decided by the Court, as we have shown in various cases we have cited. They simply take this function and label it a question of law which they say is open to review, all of which is compensation board language and decide this question themselves.
William J. Brennan, Jr.: Do you suggest on this record that Judge Wilson may have said that there is no issue on the employment in the case for the purposes of the Workmen's Compensation Act? So it's on the record if Ormsbee was an employee of anyone, he could only be an employee of Fidler, in which case the defense in workman's compensation would not have been available to the respondent?
Harry L. Shniderman: I am not suggesting that, perhaps that is what he was doing, but he was simply saying from the very start of this record, there is nothing in this record which would indicate anything to the contrary from the opening page, that he was not going to put this employment question to the jury, that it was a question as he put it a question of the law for the Court. Now after the jury returned the verdict in favor of the petitioner, the respondent moved for judgment N.O.V or for a new trial and these motions were denied. And on appeal the Court of Appeals reversed relying on Skinner, a secondary treatise on the Pennsylvania Workman's Compensation Act, dealing with state court practice and the Court relied on Skinner for its right to determine the employee issue as a question of law, which it stated was open to review. As you can see in a federal court case the state practice as to what is or is not open to review, was hardly an appropriate thing for the Court of Appeals to have been dealing with. Now the Court of Appeals correctly defined in regular course of business as depending upon whether the employment was an ordinary operation of the respondent, or in the words of the Callahan case cited by the Court, the normal operations, which regularly constitute the business of the employer. But the Court surprisingly concluded that since Ormsbee was on the truck, by virtue of the emergency, this put him into the regular business of the defendant, namely transportation of goods by truck. Now this Court held in Byrd, that in a federal diversity case, the jury decides the fact question of whether there was employment status under the under Workman's Compensation Act, and we have the same question in this case. The Court of Appeals relied on state practice and labeled the question of Ormsbee status a question of law and under Byrd state practice simply did not apply. The jury made a special finding in answer to interrogatory one that Ormsbee was properly present on the truck, and trial court had submitted this question as he stated, both before he did it and after he did it, for the very narrow purpose of determining whether Ormsbee was a trespasser. The judge carefully informed counsel that the interrogatory was not intended to present the employment question to the jury, but the Court of Appeals drew inferences to find that respondent was Ormsbee's employer and that the employment was in regular course. Now we do not deny that the Pennsylvania practice readily allows the drawing of such an inference as I've already said, where the fact issue is one of statuary coverage. The state cases cited in our brief show that the Court, with facility, seems to translate into and label the drawings of these inferences, labels it questions of law, but the Pennsylvania practice is certainly not basic for the statutory scheme and so the Byrd decision maybe readily applied. Now the respondent in its brief presents many ancillary contentions, but the clear thrust of its effort to distinguish Byrd is its assertion that somehow the employment question was fully presented to the jury and was decided by the jury itself in the respondent's favor. Now since the jury never heard of the Compensation Act as acclaimed bar to the cause of action, never heard of it, the respondent obviously has great difficulty in arguing that the jury could have decided anything with respect to the question, but concretely the jury was never told of a statutory standard that the employment must be in the regular course of the respondent's business in order to come within the coverage of the Compensation Act.
William J. Brennan, Jr.: This is drawing a distinction between defendant's interests and --
Harry L. Shniderman: Yes Your Honor.
William J. Brennan, Jr.: -- course of the defendants' --
Harry L. Shniderman: And that is what the Court -- that is what the respondent has done in an effort to supply the omission. The respondent fastens on these words in defendant's interests, which appears in interrogatory number one as Mr. Justice Whitaker read it. The respondent asserts that these words in defendant's interests are the equivalent of regular course of business. And from this it would follow, according to the respondent, that the jury made the determination that Ormsbee was employee in the regular course of business because his presence on the truck was in the defendant's interest. Now there is no support whatsoever in the Pennsylvania cases or in the decision below for this newly advanced contention that regular course of business and the defendant's interests are equivalent expressions. In the leading Callahan case which was relied on by the Court below, the repair of machinery belonging to the employer, was held not to be in the regular course of a business of the employer, although it was clearly in the employer's interest, couldn't have proceeded with his operation without the repair. And in the Rocco case again relied on by the Court below, the repair of the employer's restaurant ceiling was held to be not in the regular course of the employer's business, although again it obviously was in the defendant's interest. If everything in the employer's interests were held to be in the regular course of the employer's business, then clearly nothing would be excluded, and so we think it can be stated with assurance that the employment issue was in fact not determined by the jury. Now the two questions as to Ormsbee's employment status, both of which had to be decided in the favor of the respondent, were on the record factual questions upon which a jury could have drawn inferences in the petitioner's favor. First as to the question of who was the employer, the record is replete with testimony that Fidler the lessor maintained active control over the repair and maintenance of his own equipment. He garaged his equipment, he arranged for its ordinary repair by an independent contractor, even when the truck was on the road, Fidler made special trips to supply the driver with replacement tires, he hired the driver. He instructed the driver as to the garages to be used on the road for making emergency repairs and he paid the repair bills. He even told Schroyer whether to -- whether he could proceed in bad weather. When Schroyer hired Ormsbee in the tavern, he did so because of the eminent breakdown of the equipment, he felt he might need help. Both Fidler and the respondent had a policy of not permitting riders on the truck and so the trial judge was at first quite dubious about Ormsbee's status as an authorized person on the truck, but he stated that he had been shaken in his initial impression by Fidler's testimony, that he authorized his driver while on the road to engage necessary repair and other services without consulting him. So it was with a view toward getting help as to tasks that Fidler had kept under his control that Ormsbee was hired. This pertained to the repair of equipment that belonged to Fidler and did not pertain to the driving of the truck for the transportation of goods, at least a jury could have so found. Now second, on the assumption that Ormsbee became the employee of the respondent could a jury have reasonably concluded that he was not engaged in the regular course of the respondent's business? Could it have been concluded that his function was not ordinary or normal, but to the contrary was extraordinary or abnormal? We believe the answer is obvious. Ormsbee was not licensed to drive a motor vehicle in Pennsylvania. He was not hired to drive a motor vehicle, and in fact he did not drive it. This is not a case where the driver was disabled and an emergency substitute driver had to be found to take this place. Ormsbee was not engaged in the transportation of goods, and he patently could perform no function with respect to the load. The truck contained 36,000 pounds of steel. In the event of a breakdown, it hardly needed protection while repairs were being undertaken. If a breakdown had occurred presumably Ormsbee would have helped in a mechanical or a related way in meeting the trouble which led to his engagement in the first place. His contemplated services were the prospective handling of broken down equipment owned by Fidler. Now even the ordinary repair and maintenance of the truck was not handled by Fidler and certainly not by the respondent. It was contracted out, this was not even an ordinary function of Fidler, but certainly the testimony shows how far removed from ordinary or normal was the transportation of Ormsbee himself in the emergency. Ormsbee's transportation was so extraordinary that the respondent was to insist throughout the trial that he was a mere trespasser. A reasonable inference is that in respondent's normal operation, it provided neither roving mechanics, riding assistants, nor $25 a trip short-haul companions, and since a jury could have reasonably decided one or both of these factual issues in petitioner's favor, it was erroneous for the Court of Appeals to draw its own conclusions in reliance on Pennsylvania state practice.
Speaker: (Inaudible) just had (Inaudible) regular course of business (Inaudible)
Harry L. Shniderman: Well, first of all I don't think it can't be read that way.
Speaker: (Inaudible)
Harry L. Shniderman: Well, it's clear that the --
Speaker: (Inaudible)
Harry L. Shniderman: It's very clear that the Court Your Honor stated that it was relying on Pennsylvania practice as to the function that it was to perform as to the questions that were open for review. Now I really can't believe that this Court could have seriously believed that in defendant's interests were equivalent words in regular course of business. I don't think that was within the realm of possibility as anything was in the Court's mind. That point incidentally was not argued in the brief of opposition to certiorari, it came up rather belatedly in response to our brief on the merits for the first time. It was a search to find in the words of interrogatory number one, something that was not there, something that the Court itself decided by drawing inferences from the facts of record.
Felix Frankfurter: What do you conceive to be the decision of the -- what did that decide?
Harry L. Shniderman: It decided Your Honor that the function, that was a jury function to determine the question of employment status.
Felix Frankfurter: That's abstractly or with relation to Workmen's Compensation Act?
Harry L. Shniderman: It was a Workmen's Compensation Act issue as is this one.
Felix Frankfurter: Well in the Byrd case was the workmen's compensation issue put to the jury?
Harry L. Shniderman: In the Byrd case it was not put to the jury.
Felix Frankfurter: But it asked to be put to the jury? Was the case litigated as a workmen's compensation problem?
Harry L. Shniderman: The issue was not put to the jury. It was taken away from the jury as you may recall.
Felix Frankfurter: Yes, but the litigation was about the Workmen's Compensation Act.
Harry L. Shniderman: That was a defense.
Felix Frankfurter: Pardon me?
Harry L. Shniderman: That was a defense in the case.
Felix Frankfurter: Yes and the question was the jury's relation, the jury's function in relation to a defense.
Harry L. Shniderman: That is right Your Honor.
Felix Frankfurter: Is that right?
Harry L. Shniderman: That is right.
Felix Frankfurter: Now in this case is this same here?
Harry L. Shniderman: The very same case. We have what is conceded to be an affirmatively defense in this case. It was conceded and you will see that thing --
Felix Frankfurter: Was anything said about the Workmen's Compensation Act in the Byrd case to the jury?
Harry L. Shniderman: As far as I know not.
Felix Frankfurter: Not mentioned?
Harry L. Shniderman: As far as I know not.
Felix Frankfurter: But if you say the issue is that what is the status of employment under workmen's compensation, that claim, that must be put to the jury actually I should think the jury would be told something about it. So far as -- I have just for the first time read the charge of the jury and you couldn't tell from that the workmen's compensation has anything to do with it.
Harry L. Shniderman: That is right, that is right, that is the problem. That's precisely the problem. That you have -- that the respondent's burden here in trying to urge you to find words somewhere, some concealed meaning in some of these words like in defendant's interest to supply an omission. As I've said as far as the jury was concerned in this case they never would have known that there was a defense for the Workmen's Compensation Act, and so it's rather hard to say that the jury could have decided anything with respect to the issue.
Felix Frankfurter: And is that -- and where do you go from there in jump to the conclusion or going to the conclusion, that therefore that issue is not on under Pennsylvania law, a part of the statutory limitation or restriction or right, call it what you will, which is -- in other jury's business. The scope of a state statute, is that to be left to a jury?
Harry L. Shniderman: On proper instructions as to what the meaning of the statute is, that has been decided --
Felix Frankfurter: Well I mean applying it yes, but as to whether you're within or without a state statute is that a jury question, even a federal court?
Harry L. Shniderman: It is the function and the practice in the federal courts as you have said in many a case, that there is a question for example of what is an efficient brake, which is the statutory language establishing a cause of action, that the jury is to be instructed fully on what is the test of an efficient brake and then upon such an instructions the jury is to determine.
Felix Frankfurter: It's a very different thing as to the state is, that a state chooses to define for which it does or doesn't give its own state law relief, isn't it?
Harry L. Shniderman: I --
Felix Frankfurter: A brake is one thing, but whether or not who comes within the category, I can see determining whether a man comes within a category.
Harry L. Shniderman: Yes.
Felix Frankfurter: But what the category is, is not for the jury?
Harry L. Shniderman: Well, whether a man comes within the category is what you have here. The cases Mr. Justice that we cite at page 17 of our main brief show that all questions of this kind what is the course of employment, whether a person is a member of a crew, whether there is an efficient handbrake, all these questions are to be put to the fact finder whether it be a board or the jury, to be resolved by the jury. So in this case, the jury should have been told about reasonable course of business, should have been instructed that this means the normal operation which regularly constitutes the business of the employer and the jury should have been asked to find.
Felix Frankfurter: Now suppose under state law that's to be done by an administrative agency.
Harry L. Shniderman: Yes Your Honor.
Felix Frankfurter: And you then bring a diversity suit, that means you can try that in litigation rather than the administrative agency before the jury, is that your contention?
Harry L. Shniderman: Well I don't see -- I don't quite see your problem.
Felix Frankfurter: Suppose under state law --
Harry L. Shniderman: Yes.
Felix Frankfurter: -- whether a man is within or without, must be determined by an administrative agency, does diversity jurisdiction, I'm asking and this is (Inaudible), does diversity jurisdiction permit or imply that in this regard, administrative determination of these questions and bring it before a jury in the federal court.
Harry L. Shniderman: Well we don't have the case of whether the issue would be res judicata because (Voice Overlap)
Felix Frankfurter: I am not talking about res judicata. I'm taking about the process for determining --
Harry L. Shniderman: Yes I would think --
Felix Frankfurter: -- whether they should come within or without a state law, the state law says you must bring it before an administrative agency, if you've got diversity can you disregard it?
Harry L. Shniderman: Yeah, we don't have that case here, but I would say that it is a function for the Court, I mean for the jury.
Felix Frankfurter: But my question is, whether the (Inaudible) whether it's for jury or for Court, if a state says we are going to give certain relief and that's exclusive relief in this state, and it must be fought out before an administrative tribunal, can you have diversity transfer it to a court proceeding and a jury proceeding?
Harry L. Shniderman: Well I don't know the answer as to whether or not the case would lie, but that is not our case.
Speaker: Could I ask you one question before you sit down?
Harry L. Shniderman: Yes.
Speaker: (Inaudible) am right in thinking that in order to make this so called diversity you'd have to show that as per Pennsylvania practice under diversity law (Inaudible)
Harry L. Shniderman: Well if there was some reason to believe that it was some sort of a substantive right –-
Speaker: (Inaudible)
Harry L. Shniderman: Yes, that contention incidentally has not even been advanced by the respondent. If there was anything peculiar about the Pennsylvania law, such as in the Tyce case, that would be FELA situation, which would require holding that this a matter of substance. We cover that in our brief --
Speaker: (Inaudible)
Harry L. Shniderman: There --
Speaker: (Inaudible)
Harry L. Shniderman: The Pennsylvania law as to practice and certainly as you point out, is certainly not that clear, but I might add again, that if the two courts below simply misconstrued a Pennsylvania practice entirely, a position that we do not urge, but if this Court were to so find, that would simply, simply make the error even more serious, because not only would they have misconstrued Pennsylvania law but they would then have misapplied Pennsylvania law as so misconstrued in a diversity case to which it had no application.
Felix Frankfurter: Suppose that Pennsylvania law, the word practice is also (Inaudible) tack on (Inaudible) with the game of labels, those Pennsylvania workmen's compensation laws meet all questions arising in under workmen's compensation law, those proceedings in (Inaudible) exclusively to the Court, no jury at all, not the distribution of function between the two, but deal with it entirely through court. Would you call that just Pennsylvania practice for purposes of the Byrd case?
Harry L. Shniderman: I would think you would have to find that in order to say that it was substantive, you would have to find some statutory scheme that expressed an intent in a Workmen's Compensation Act, to deal with the jury function where the workmen's compensation question comes up only collaterally, which would be quite a surprising development, because the basic concentration of the Workmen's Compensation Act itself would not be on the question of what is done when the issue comes up collaterally in a tort action, but what is the scope of review that should be prevailing from a decision of the administrative board itself, when that case is taken into court.
Felix Frankfurter: I don't why it is (Inaudible)
Harry L. Shniderman: I'm sorry?
Felix Frankfurter: I don't quite see you why you minimize a defense under the Workmen's Compensation Act --
Harry L. Shniderman: I'm not trying --
Felix Frankfurter: -- under Pennsylvania law is something collateral.
Harry L. Shniderman: I'm not trying to minimize it. What I am trying to say is that it is not the direct review Mr. Justice of an administrative board that comes into the case as an affirmative defense in an ordinary tort case and to that extent it is -- the issue does arise collaterally.
Felix Frankfurter: But when you say an ordinary tort case, what you are dealing with is a policy of the state that an ordinary tort case should not be subjected to ordinary tort law, but should be subjected to the insurance principles, workmen's compensation.
Harry L. Shniderman: What I am suggesting is that the Workmen's Compensation Act itself in Pennsylvania, as far as I know in most states, simply does not concern itself with the question of who decides what issue in the tort case, but is concerned only with what is decided by the board and what the scope of review should be from the board decision.
Felix Frankfurter: And you think from that one can derive a policy those issues should be determined, those rights should be determined in a certain way, rather than some other way –-
Harry L. Shniderman: I think –-
Felix Frankfurter: -- because of the conflict. There is certainly conflict of the law or of the policy in law, between letting ordinary tort law govern the jury and letting workmen's compensation go.
Harry L. Shniderman: I think it is --
Felix Frankfurter: That's not collateral (Inaudible) that goes to the very root of the policy of Workmen's Compensation Act.
Harry L. Shniderman: I think it is theoretically possible to say that in some case, that there is a policy of a state, which is so strong that it should overcome the policy in federal diversity cases, the fact issues are decided by the jury. So that would pose the clear question of the Seventh Amendment and whether any such state policy could prevail, a question which this Court did not feel compelled to reach in the Byrd case, but which under the suggestion you would have to reach in this case.
Felix Frankfurter: Well isn't that the real question that you supplant tort law by different concepts of law (Inaudible)